DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2016/0111216) in view of SAKURATANI et al (US 2012/0319537).
Regarding claim 1, LEE teaches a capacitor component (Fig. 1, 100)  comprising: a laminate including dielectric layers (Fig. 2, 50/51) and internal electrode layers (Fig. 2, 110/120/130/140/150/160) alternately laminated in a first direction (Fig. 2, T); a first external electrode (Fig. 2, 210) and a second external electrode (Fig. 2, 220) respectively provided on a first end surface and a second end surface (Fig. 2, left and right surfaces) of the laminate, the first and second end surfaces provided as a pair opposing each other in a second direction (Fig. 2, L) perpendicular or substantially perpendicular to the first direction; and a first lateral surface and a second lateral surface of the laminate (Fig. 1, sides in W direction), the first and second lateral surfaces provided as a pair opposing each other in a third 
However, LEE fails to teach a third external electrode provided on at least one of a first lateral surface and a second lateral surface of the laminate and a fourth internal electrode layer connected to the third external electrode and not connected to either the first external electrode or the second external electrode.
SAKURATANI teaches a third external electrode (Fig. 4, 9) provided on at least one of a first lateral surface and a second lateral surface of the laminate (Fig. 4, top and bottom sides) and a fourth internal electrode layer (Fig. 4, 3) connected to the third external electrode and not connected to either the first external electrode (Fig. 4, 15) or the second external electrode (Fig. 4, 16).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SAKURATANI to the invention of LEE, in order to allow for an 
Regarding claim 2, LEE, as modified by SAKURATANI, further teaches that the first internal electrode layer, the second internal electrode layer, and the fourth internal electrode layer are located in a first plane perpendicular or substantially perpendicular to the first direction (Fig. 2, 110/120/130 on same level); and the third internal electrode layer is located in a second plane perpendicular or substantially perpendicular to the first direction (Fig. 2, 140 on different level).  
Regarding claim 7, LEE, as modified by SAKURATANI, further teaches that the laminate has a dimension in the second direction that is larger than a dimension in the third direction (Fig. 1, L is longer than W).  
Regarding claim 8, LEE, as modified by SAKURATANI, further teaches that 36the third external electrode is a grounding electrode (Fig. 2, 130 would act as a ground as the power would go from 110 to 140 to 120).  
Regarding claim 9, LEE, as modified by SAKURATANI, further teaches that the first external electrode and the second external electrode are electrically connected in series to a power line (Fig. 2, 110 to 140 to 120).  
Regarding claim 10, LEE, as modified by SAKURATANI, further teaches that the laminate has a cuboid or a substantially cuboid shape (Fig. 1).  
Regarding claim 11, LEE, as modified by SAKURATANI, further teaches that the first external electrode covers the first end surface (Fig. 2, 210 on left side), a portion of the first lateral surface (Fig. 2, 210 on top surface), and a portion of the second lateral surface (Fig. 2, 210 on bottom surface); and the second external electrode covers the second end surface (Fig. 2, 220 on left side), a portion of the first lateral surface (Fig. 2, 220 on top), and a portion of the second lateral surface (Fig. 2, 220 on bottom surface).  
Regarding claim 12, LEE, as modified by SAKURATANI, further teaches that the third external electrode covers a central portion of the at least one of the first and second lateral surfaces (SAKURATANI Fig. 1, 9 on side surface).  
Regarding claim 13, LEE, as modified by SAKURATANI, further teaches that the third external electrode includes two electrodes that are spaced apart from each other (SAKURATANI Fig. 1, 9s on 2 sides).  
Regarding claim 14, LEE, as modified by SAKURATANI, further teaches that each of the first external electrode, the second external electrode, and the third external electrode includes a conductive film with a sintered metal layer ([0052]) and a plated layer ([0054]).  
Regarding claim 15, LEE fails to teach the claim limitations. 
SAKURATANI teaches that each of the first external electrode, the second external electrode, and the third external electrode includes a conductive resin paste ([0077]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SAKURATANI to the invention of LEE, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 16, LEE, as modified by SAKURATANI, further teaches that the dielectric layers include a ceramic material ([0060]), and the internal electrode layers include a metal material ([0063]).  
Regarding claim 17, LEE, as modified by SAKURATANI, further teaches that the first and second internal electrode layers are signal electrode layers (Fig. 2, 110 and 120 connected to external electrodes); the third internal electrode layer is a floating electrode layer (Fig 3B, 140); and the fourth internal electrode layer is a grounding electrode layer (Fig 2, 130 when combine would act as a ground).

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2016/0111216) in view of SAKURATANI et al (US 2012/0319537) in further view of Hidaka et al (US 2006/0158825).
Regarding claim 3, LEE fails to teach the claim limitations. 
Hidaka teaches that the third internal electrode layer (Annotated Fig. 1(a), E2 and E3) includes a pair of the third internal electrode layers (Annotated Fig. 1(a), E2 and E3); the third internal electrode layers in the pair oppose each other in the first direction (Annotated Fig. 1(a), up and down) to define a third capacitor element among the first internal electrode layer (Annotated Fig. 1(a), E1), the second internal electrode layer (Annotated Fig. 1(a), E7), and the fourth internal electrode layer (Annotated Fig. 1(a), E4); and the first capacitor element, the second capacitor element, and the third capacitor element are electrically connected in series among the first external electrode, the second external electrode, and the third external electrode (Annotated Fig. 1(a), E1 to E7 are in series with each other).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hidaka to the invention of LEE, in order to create a capacitor with high withstand voltage without an increased size (Hidaka [0009]).

    PNG
    media_image1.png
    578
    585
    media_image1.png
    Greyscale

Regarding claim 4, LEE, as modified by SAKURATANI and Hidaka, further teaches that the first internal electrode layer (Hidaka Annotated Fig. 1(a), E1), the second internal electrode layer (Hidaka Annotated Fig. 1(a), E7), and one of the third internal electrode layers in the pair (Hidaka Annotated Fig. 1(a), E3) are located in a first plane perpendicular or substantially perpendicular to the first direction (Hidaka Annotated Fig. 1(a)); and the other of the third internal electrode layers in the pair (Hidaka Annotated Fig. 1(a), E2) and the fourth internal electrode layer (Hidaka Annotated Fig. 1(a), E4) are 
Regarding claim 5, LEE fails to teach the claim limitations. 
Hidaka teaches that the third internal electrode layer (Annotated Fig. 5(a), F2/F3 and F5/F6) includes a first pair (Annotated Fig. 5(a), F2 and F3) of the third internal electrode layers and a second pair (Annotated Fig. 5(a), F5 and F6) of the third internal electrode layers; the third internal electrode layers in the first pair oppose each other in the first direction (Annotated Fig. 5(a), up and down) to define a third capacitor element, and the third internal electrode layers in the second pair oppose each other in the first direction to define a fourth capacitor element (Annotated Fig. 5(a)), among the first internal electrode layer (Annotated Fig. 5(a), F1), the second internal electrode layer (Annotated Fig. 5(a), F7), and the fourth internal electrode layer (Annotated Fig. 5(a), F4); and the first capacitor element, the second capacitor element, the third capacitor element, and the fourth capacitor element are electrically connected in series among the first external electrode, the second external electrode, and the third external electrode (Annotated Fig. 5(a), F1 thru F7 all connected in series).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hidaka to the invention of LEE, in order to create a capacitor with high withstand voltage without an increased size (Hidaka [0009]).

    PNG
    media_image2.png
    591
    524
    media_image2.png
    Greyscale

Regarding claim 6, LEE, as modified by SAKURATANI and Hidaka, further teaches that the first internal electrode layer, the second internal electrode layer, the fourth internal electrode layer, and one of the third internal electrode layers in the first pair or one of the third internal electrode layers in the second pair are located in a first plane perpendicular or substantially perpendicular to the first direction (Hidaka Annotated Fig. 5(a), F1/F3/F4/F5/F7 all in same plane); and the other of the third internal electrode layers in the first pair or the other of the third internal electrode layers in the second pair is 

Additional Relevant Prior Art:
TOGASHI (US 2009/0015986) teaches relevant art in Fig. 3.
SEO (US 2014/0293500) teaches relevant art in Fig. 2 and 7.
LEE et al (US 20160099107) teaches relevant art in Fig. 2.
YOSHIDA et al (US 20180226191) teaches relevant art in Fig. 15-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848